Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2021.04.26
                                                                             11:43:16 -05'00'



                  DiPietro v. GATX Corp., 2020 IL App (1st) 192196



Appellate Court       RITA DIPIETRO, Plaintiff-Appellant, v. GATX CORPORATION
Caption               and LUCY SANTORSOLA, Defendants-Appellees.



District & No.        First District, Second Division
                      No. 1-19-2196



Filed                 October 27, 2020



Decision Under        Appeal from the Circuit Court of Cook County, No. 17-L-10646; the
Review                Hon. Thomas Mulroy, Judge, presiding.



Judgment              Affirmed.


Counsel on            Thomas C. Crooks, of Chicago, for appellant.
Appeal
                      Saul Ewing Arnstein & Lehr LLP, of Chicago (Hal R. Morris, John C.
                      Gekas, E. Jason Tremblay, and Elizabeth A. Thompson, of counsel),
                      for appellees.



Panel                 JUSTICE PUCINSKI delivered the judgment of the court, with
                      opinion.
                      Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the
                      judgment and opinion.
                                              OPINION

¶1       Plaintiff, Rita DiPietro, appeals from the trial court’s grant of summary judgment on her
     claims of retaliatory discharge and intentional infliction of emotional distress. For the reasons
     that follow, we affirm.

¶2                                         I. BACKGROUND
¶3                             A. Plaintiff’s Second Amended Complaint
¶4       In her second amended complaint, plaintiff alleged that in July 2016, she began her
     employment as a customer service representative with defendant GATX Corporation (GATX).
     Defendant Lucy Santorsola was plaintiff’s manager. During her employment with GATX,
     plaintiff sometimes took sick leave to care for her mother. These periods of leave usually were
     for less than three hours. Santorsola directed plaintiff to record her leave in the “Commercial
     Out of Office” program (COO Program). Because the COO Program only accepted time
     recorded in half-day increments, when plaintiff would take leave of three hours or less, the
     COO Program would reflect that she had taken four hours of leave. Nevertheless, Santorsola
     insisted that plaintiff use the COO Program to track her leave. Plaintiff alleged that the COO
     Program’s overstatement of the amount of leave she had taken illegally limited her right to
     leave in the future.
¶5       In February 2017, Santorsola gave plaintiff her first and only performance review.
     According to plaintiff, her work was rated as “solid achievement,” and she was given an above-
     average performance bonus.
¶6       Although plaintiff questioned the use of the COO Program to track leave, Santorsola
     continued to insist that plaintiff use the COO program to track her leave. As a result, plaintiff’s
     leave continued to be overstated. On May 18, 2017, plaintiff met with Jenny Strable in GATX’s
     human resources department. Plaintiff informed Strable that the use of the COO Program was
     “cheating” her out of leave time. Strable told plaintiff that the procedure was not appropriate
     and that she would contact Santorsola. Plaintiff, however, informed Strable that she was
     concerned that she would face retaliation if Santorsola was contacted because Santorsola had
     repeatedly warned plaintiff that all issues should be addressed with Santorsola and that human
     resources and Santorsola’s manger should not be contacted. Nevertheless, Santorsola was
     informed of plaintiff’s complaint to Strable.
¶7       On the same day that plaintiff met with Strable, plaintiff also met with Harriet McSweeney,
     Santorsola’s manager. Plaintiff told McSweeney that Santorsola was requiring her to track her
     leave through the COO Program, which resulted in the leave taken being overstated.
¶8       On May 30, 2017, Santorsola returned from vacation. McSweeney informed her that, under
     the Employee Sick Leave Act (Act) (820 ILCS 191/1 et seq. (West 2018)), plaintiff should not
     be required to track her leave. By so informing Santorsola, McSweeney made Santorsola aware
     that plaintiff had complained to McSweeney.
¶9       Thereafter, Santorsola began contacting plaintiff’s coworkers to question them about
     plaintiff, seeking negative information that could be used to justify terminating plaintiff. On
     June 26, 2017, Santorsola terminated plaintiff’s employment in retaliation for complaining to
     human resources about having to track her leave using the COO Program. In doing so,
     Santorsola falsely stated that she had discussed plaintiff’s performance deficiencies with

                                                  -2-
       plaintiff on numerous occasions. No such conversations had ever occurred. In fact, plaintiff
       had previously received praise from Santorsola, management, customers, and coworkers
       throughout her employment. During plaintiff’s employment, GATX had a procedure that
       allowed employees to improve their performance in situations where deficiencies are found by
       their managers. Despite having used this procedure for other employees, Santorsola did not put
       plaintiff through this process because there was no deficient performance to correct and
       because Santorsola was determined to terminate plaintiff in retaliation for complaining to
       human resources.
¶ 10       Following her termination, plaintiff requested a copy of her personnel file from GATX.
       That file contained handwritten notes by Santorsola that falsely documented counseling
       sessions between Santorsola and plaintiff and back-dated documents that purported to criticize
       plaintiff. The conversations documented by Santorsola in the file never took place and were
       not included in her performance review.
¶ 11       Plaintiff alleged that her termination violated clearly mandated public policy announced in
       the Act and the Chicago Minimum Wage and Paid Sick Leave Ordinance (Chicago Municipal
       Code § 1-24-045 (amended July 1, 2017)). As a result of her termination, plaintiff lost income,
       including wages, bonuses, and benefits. She also alleged that as a result of Santorsola’s
       intentional, malicious, and willful and wanton conduct, she suffered extreme emotional
       distress, including shock, sleeplessness, panic, anxiety, loss of appetite, weight loss,
       humiliation, degradation, loss of confidence, embarrassment, aggravation, frustration,
       depression, and mental stress.
¶ 12       Based on these allegations, plaintiff brought a claim of retaliatory discharge against GATX
       and claims of intentional infliction of emotional distress against both GATX and Santorsola.
       Plaintiff also sought punitive damages on her claims for intentional infliction of emotional
       distress.

¶ 13                                       B. Summary Judgment
¶ 14       Defendants filed a motion for summary judgment on plaintiff’s second amended complaint.
       In that motion, defendants argued that (1) they were entitled to summary judgment on
       plaintiff’s retaliatory discharge claim because plaintiff had not engaged in any protected
       activity, (2) plaintiff’s discharge did not violate public policy, (3) there was no causal link
       between plaintiff’s complaints and her termination, and (4) the proffered reason for plaintiff’s
       termination was not pretextual. With respect to plaintiff’s claims for intentional infliction of
       emotional distress, defendants argued that their alleged conduct was not sufficiently
       outrageous to support such claims and that plaintiff’s claimed emotional distress was not
       actionable. Finally, defendants also argued that (1) plaintiff did not have evidence to support
       an award of punitive damages, (2) the Act did not provide for a private cause of action, and
       (3) the Chicago Minimum Wage Ordinance was not enacted until after plaintiff was
       terminated. Plaintiff disputed each of these contentions.
¶ 15       In support of their respective positions, the parties submitted, inter alia, the following
       evidence: excerpts from plaintiff’s deposition, excerpts from Santorsola’s deposition, a
       timeline Santorsola created outlining the alleged issues with plaintiff’s work performance,
       excerpts from Holly Allen’s deposition, excerpts from Julie Przybyla’s deposition, a
       declaration from McSweeney, plaintiff’s February 2017 performance review, excerpts from
       Strable’s deposition, e-mails forwarded from plaintiff to other GATX employees requesting

                                                  -3-
       help or indicating that plaintiff was confused, e-mails forwarded to plaintiff’s personal e-mail
       account from her work e-mail account, and plaintiff’s affidavit.
¶ 16       Santorsola gave the following testimony in her deposition. Santorsola testified that all
       customer service representatives were required to record their time in the COO Program. In
       fact, Santorsola was told by her manager, Geri Bowman, that all time out of the office needed
       to be recorded in the COO Program. Santorsola denied that plaintiff ever complained to her
       that the COO Program required her to record her time in half-day increments, even when she
       used less than four hours of leave. Santorsola also denied ever having a conversation with
       McSweeney or Strable about plaintiff’s use of the COO Program to track the sick leave she
       took to care for her mother. Santorsola testified that she did not learn that plaintiff had
       complained to Strable until after plaintiff’s termination.
¶ 17       At the time that Santorsola started preparing plaintiff’s evaluation in December 2016, she
       already had concerns regarding plaintiff’s performance and believed that plaintiff was
       “struggling.” Nevertheless, she hoped that plaintiff would improve. On the scale used in
       plaintiff’s performance evaluation, “solid achievement” meant average and “mostly solid” was
       below average. In the first category on the evaluation, “Job Responsibilities,” plaintiff received
       a “mostly solid” rating. In that category, Santorsola noted on the review that plaintiff had
       shown eagerness to learn her position and that, in the upcoming year, plaintiff needed to work
       on thoroughly researching customers’ issues, summarizing her questions, and following
       through on directions she had been given. Santorsola testified that these comments represented
       not only plaintiff’s goals for the future, but also an assessment of her past performance.
       Plaintiff also received a rating of “mostly solid” in the fourth evaluation category, “Support
       the continued improvement of our NA Maintenance Network—Effective management of the
       authorization and disposition processes.” In the notes on that section, Santorsola wrote that
       plaintiff needed to work on timely updating her comments while resolving the items on her
       work list and following up with “MEs, Engineering, Fleet and Sales when cars holding issues
       are pending feedback or resolution from other departments.” In the other four categories of the
       evaluation, plaintiff received “solid achievement” ratings. Santorsola testified that despite only
       receiving a below average to average rating on her review, upper management still decided to
       give plaintiff a pay increase.
¶ 18       Santorsola testified that she would expect a new customer service representative to learn
       the systems, understand who to contact, and learn how the systems integrated together within
       three to six months and to really get comfortable within an additional three months.
¶ 19       In June 2017, in preparing for plaintiff’s performance check-in, Santorsola reviewed
       plaintiff’s February 2017 evaluation and realized that plaintiff had not shown any improvement
       despite coaching and training from Santorsola and others throughout the course of plaintiff’s
       employment. After meeting with McSweeney and the human resources department, the
       decision was made to terminate plaintiff. Santorsola did not believe that participation in a
       performance improvement program would be an appropriate course of action because there
       were too many issues with plaintiff’s performance.
¶ 20       That same month, but before plaintiff’s termination, Santorsola created a timeline outlining
       plaintiff’s employment with GATX and any concerns raised during that time about plaintiff’s
       performance. Santorsola created the timeline based off of e-mails, conversations with others,
       and other documents that she had compiled in a file she kept on plaintiff. This timeline noted
       a number of issues with plaintiff’s performance, starting in mid-August 2016 and continuing

                                                   -4-
       through June 2017. These issues included but were not limited to failing to understand and
       follow company processes, failing to clearly communicate her questions regarding customer
       e-mails, disobeying clear directives, involving herself with the customers of other customer
       service representatives, failing to perform the duties of her position, multiple instances of
       absences and tardiness unrelated to her mother, making personal phone calls during work
       hours, attending to personal issues during work hours, exchanging instant messages with a
       coworker during a team meeting, sending condescending e-mails to other GATX employees,
       spending an undue amount of time on tasks that were not her responsibility, and missing
       deadlines. The timeline also noted that Santorsola discussed many of these issues with plaintiff
       and even relieved plaintiff of some responsibilities in response to plaintiff’s complaints that
       she was overwhelmed.
¶ 21       Santorsola testified that, in the end, plaintiff was fired for performance-related reasons: she
       was not performing the basic tasks expected of her position, was not following directions, was
       not following the “authorization matrix,” and forwarded e-mails to others with just a question
       mark rather than summarizing the issue and her question.
¶ 22       In her deposition, plaintiff testified that she worked as a customer service representative
       with GATX and that she had no managerial or supervisory responsibilities during her
       employment for GATX.
¶ 23       Plaintiff described the COO Program as a company-wide calendar program through which
       you could view any employee’s availability for a given time. During her orientation at the
       beginning of her employment with GATX, plaintiff was trained on the use of the COO
       Program. She identified a document that she was given during that time, entitled “Customer
       Service Responsibilities and Guidelines.” She testified that this document accurately reflected
       her duties and responsibilities as a customer service representative. She also acknowledged
       that this document stated that customer service representatives were required to submit out-of-
       office requests for manager approval though the COO Program and that their calendars must
       reflect any time they would be out of the office, including visiting a customer, volunteering,
       or working on an extended project. In addition, plaintiff testified that they were required to
       track any type of leave they took—vacation or otherwise—using the COO Program. According
       to plaintiff, although the COO Program overstated the amount of leave she took to care for her
       mother, at the time of her termination, she still had leave in her bank that she could use to care
       for her mother. She was never denied leave from GATX to care for her own sickness or to care
       for her mother.
¶ 24       Plaintiff testified that on May 18, 2017, she met with Strable to discuss the fact that
       Santorsola was requiring plaintiff to track the leave she took to care for her mother in the COO
       Program and the fact that the COO Program was overstating the amount of leave actually taken.
       Strable told plaintiff that she should not have to track her leave in half-day increments if she
       was not taking that full amount of time. Strable said she would speak to Santorsola, but plaintiff
       asked her not to.
¶ 25       During her testimony, plaintiff denied any deficiencies in her work performance and
       claimed that Santorsola fabricated her claims that she had spoken with plaintiff about the
       alleged deficiencies. In addition, plaintiff testified that, following her termination, she received
       a copy of her personnel file, which contained documentation of fabricated meetings at which
       Santorsola claimed to have had discussions with plaintiff.


                                                    -5-
¶ 26        Plaintiff acknowledged that she forwarded business related e-mails from her GATX e-mail
       account to her personal e-mail account, but testified that she did so to keep a file of accolades
       she received for her performance.
¶ 27        In her affidavit, plaintiff stated that Santorsola repeatedly told her that it would take
       between 6 and 12 months to feel comfortable on the job. She denied that during her
       employment with GATX she struggled with following directions, adhering to company
       policies, following through with her assigned tasks, or grasping the required tools and systems.
       She also denied that Santorsola or anyone else told her that her performance was deficient,
       counseled her in any respect, coached plaintiff unless she asked questions, or took away any
       of her responsibilities. In fact, she averred that she frequently received praise from upper
       management in GATX and attached e-mails representing a portion of those accolades.
¶ 28        Plaintiff went on to offer her explanation of several specific instances identified in
       Santorsola’s timeline. She explained that her forwarding of customer e-mails to other team
       members without explicitly stating her question or issue typically only occurred after she had
       had a conversation about the issue with the receiving team member. In addition, she explained
       that one of the instances of insubordination cited by Santorsola—where plaintiff brought a
       laptop to a sick coworker despite Santorsola’s directive not to—was a misunderstanding
       because plaintiff believed that Santorsola’s statement that it was “not necessary” to deliver the
       laptop simply meant that it should not be done during work hours. She further explained that
       her statement that she was overwhelmed was the result of the team being short a team member.
       Finally, she explained that she was instant messaging with her coworker during a team meeting
       while Santorsola was on the phone with another team member regarding an issue that did not
       involve plaintiff. She also apologized to Santorsola for the messaging.
¶ 29        Plaintiff additionally averred that on May 18, 2017, she told McSweeney that Santorsola
       required her to track her leave through the COO Program, which resulted in the amount of
       leave taken being overstated. Plaintiff stated that she had had at least five conversations with
       Santorsola in which she complained that the COO Program was overstating her leave because
       it required her to record her leave in half-day increments. Plaintiff further stated that she told
       McSweeney about these conversations with Santorsola.
¶ 30        In their depositions, Holly Allen and Julie Przybyla, two of plaintiff’s coworkers,
       corroborated a number of the incidents identified by Santorsola as evidencing performance
       issues by plaintiff.
¶ 31        McSweeney stated in her declaration that as early as the end of 2016, Santorsola discussed
       with her concerns regarding plaintiff’s performance and that those discussions continued over
       the next few months. Those concerns included plaintiff’s failure to pick up basic tasks and
       processes, spending significant amounts of time on basic tasks, and generally struggling with
       the required tasks of her position. McSweeney denied that plaintiff ever complained to her
       about how the time she took to care for her mother was tracked or about Santorsola as a
       manager. In June 2017, after Santorsola once again raised her concerns with plaintiff’s
       performance, McSweeney and Santorsola met with human resources and collectively decided
       that terminating plaintiff was the appropriate course of action. A performance improvement
       plan was not indicated because plaintiff had struggled with basic concepts and exhibited
       insubordination on numerous occasions. After plaintiff’s termination, McSweeney learned that
       plaintiff had forwarded a number of work e-mails to her personal e-mail address, including
       business-related e-mails that contained confidential, sensitive, and proprietary information.

                                                   -6-
¶ 32       Following a hearing on the matter, the trial court issued its written decision entering
       summary judgment in favor of defendants. With respect to plaintiff’s retaliatory discharge
       claim, the trial court found that plaintiff’s discharge did not violate a clearly stated public
       policy because plaintiff’s complaint related solely to GATX’s internal policy that leave be
       tracked using the COO Program. In contrast, the Act did not mandate that employees be
       provided with sick leave or that employers track it in a certain way. In addition, the trial court
       found that the Chicago Minimum Wage Ordinance was irrelevant because it did not go into
       effect until after plaintiff was terminated.
¶ 33       With respect to plaintiff’s claims for intentional infliction of emotional distress, the trial
       court concluded that defendants were entitled to summary judgment because Santorsola’s
       alleged conduct of requiring plaintiff to track leave using the COO Program, seeking negative
       information from coworkers, and falsely documenting conversations and counseling sessions
       with plaintiff to justify plaintiff’s termination was not sufficiently extreme and outrageous to
       support plaintiff’s claims.
¶ 34       Plaintiff then instituted this timely appeal.

¶ 35                                           II. ANALYSIS
¶ 36       On appeal, plaintiff argues that the trial court erred in granting summary judgment in favor
       of defendants because (1) her termination violated the public policy announced in the Act of
       allowing employees to utilize their sick leave to care for family members and (2) Santorsola’s
       actions of lying about plaintiff’s performance, creating false documentation of counseling
       sessions, and backdating documents were extreme and outrageous in light of her power over
       plaintiff and the lack of legitimate interest in doing so. We disagree with plaintiff on both
       counts and affirm.
¶ 37       Summary judgment is to be granted “if the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)
       (West 2018). Because summary judgment is a drastic measure and should only be granted
       when the moving party’s right to judgment is clear and free from doubt, we must view all
       evidence in the light most favorable to the nonmovant. Bourgonje v. Machev, 362 Ill. App. 3d
       984, 994 (2005). We review the trial court’s grant of summary judgment de novo. Valley Forge
       Insurance Co. v. Swiderski Electronics, Inc., 223 Ill. 2d 352, 360 (2006).

¶ 38                                      A. Retaliatory Discharge
¶ 39       Plaintiff first argues that the trial court erred in granting summary judgment in favor of
       defendants on her retaliatory discharge claim. Generally, employment for a noncontracted
       employee in Illinois is “at will,” meaning that the employer is free to terminate the employee
       for any or no reason at all. Turner v. Memorial Medical Center, 233 Ill. 2d 494, 500 (2009). A
       claim for retaliatory discharge, however, provides a narrow and limited exception to this
       general rule where an employee can establish that (1) he or she was discharged by the
       employer, (2) in retaliation for his or her activities, and (3) the discharge violates clearly
       mandated public policy. Id.
¶ 40       The trial court based its grant of summary judgment in favor of defendants on plaintiff’s
       retaliatory discharge claim on its conclusion that plaintiff’s discharge did not violate clearly


                                                   -7-
       mandated public policy. What constitutes “clearly mandated public policy” has been described
       as follows:
                   “There is no precise definition of the term. In general, it can be said that public
               policy concerns what is right and just and what affects the citizens of the State
               collectively. It is to be found in the State’s constitution and statutes and, when they are
               silent, in its judicial decisions. [Citation.] Although there is no precise line of
               demarcation dividing matters that are the subject of public policies from matters purely
               personal, a survey of cases in other States involving retaliatory discharges shows that
               a matter must strike at the heart of a citizen’s social rights, duties, and responsibilities
               before the tort will be allowed.” Palmateer v. International Harvester Co., 85 Ill. 2d
               124, 130 (1981).
       Policies affecting the health and safety of citizens are sufficient to support a retaliatory
       discharge claim, while policies affecting social and economic regulations are less likely to do
       so. Leweling v. Schnadig Corp., 276 Ill. App. 3d 890, 894 (1995). “It is widely recognized that
       the existence of a public policy, as well as the issue whether that policy is undermined by the
       employee’s discharge, presents questions of law for the court to resolve.” Turner, 233 Ill. 2d
       at 501.
¶ 41       To justify making an exception to the general rule of at-will employment, the public policy
       must be clearly mandated and not simply a broad, general statement of policy. Id. at 502. “[T]he
       mere citation of a constitutional or statutory provision in a complaint will not, by itself, be
       sufficient to state a cause of action for retaliatory discharge. Rather, an employee must show
       that the discharge violated the public policy that the cited provision clearly mandates.” Id. at
       505. Accordingly, unless a plaintiff identifies a specific expression of public policy that the
       employer has violated, the employer may terminate the plaintiff’s employment with or without
       cause. Id. at 503, 505.
¶ 42       Here, plaintiff claims that defendants violated public policy in the Act by requiring her to
       track her sick leave, which she used to care for her ailing mother, in the COO Program. The
       Act requires that where an employer provides an employee with sick leave for absences due to
       the employee’s illness or injury, it must also permit the employee to use that leave for absences
       due to the illness, injury, or medical appointments of certain of the employee’s family
       members, including parents, on the same terms as the employee is permitted to use the leave
       for him or herself. 820 ILCS 191/10(a) (West 2018). Section 20 of the Act further provides:
               “An employer shall not deny an employee the right to use personal sick leave benefits
               in accordance with this Act or discharge, threaten to discharge, demote, suspend, or in
               any manner discriminate against an employee for using personal sick leave benefits,
               attempting to exercise the right to use personal sick leave benefits, filing a complaint
               with the Illinois Department of Labor or alleging a violation of this Act, cooperating in
               an investigation or prosecution of an alleged violation of this Act, or opposing any
               policy or practice or act that is prohibited by this Act. Nothing in this Section prohibits
               an employer from applying the terms and conditions set forth in the employment benefit
               plan or paid time off policy applicable to personal sick leave benefits.” 820 ILCS
               191/20 (West 2018).
       According to plaintiff, by requiring her to track her sick leave in the COO Program, which
       requires time be entered in half-day increments, defendants effectively denied her leave
       because her leave would be prematurely exhausted by the COO Program’s overstatement of

                                                    -8-
       the amount of leave taken. Plaintiff argues that when she complained about having to use the
       COO Program, defendants terminated her in retaliation and in violation of the Act. We
       disagree.
¶ 43       First, we disagree that plaintiff was denied leave in violation of the Act. The Act prohibits
       employers from denying employees leave in accordance with the terms of the Act. 820 ILCS
       191/20 (West 2018). The Act, however, only requires employers to allow employees to utilize
       their sick leave to care for family members on the same terms that they are permitted to use
       the sick leave for their own illness (820 ILCS 191/10(a) (West 2018)) and expressly permits
       employers to apply their leave policies to sick leave taken to care for family members in the
       same manner that the policies apply to sick leave taken for employees’ illnesses (820 ILCS
       191/20 (West 2018)). Accordingly, unless plaintiff was denied leave—directly or indirectly
       through the use of the COO Program—specifically because she was using it to care for her
       mother, rather than herself, or on terms that were not applied to regular sick leave, plaintiff’s
       claimed denial of leave did not violate the Act.
¶ 44       Plaintiff acknowledges that defendants never denied her the use of her sick leave to attend
       to her mother (or for any other reason). Instead, she argues that she was effectively denied
       leave when she was required to track her leave in half-day increments in the COO Program
       because it would have resulted in the premature exhaustion of her leave. Although it is certainly
       true that requiring employees to utilize their leave in half-day increments results in the
       exhaustion of leave faster than if they are permitted to use it in smaller increments, this does
       not necessarily render the policy a denial of leave that violates the Act. First of all, there is
       nothing to suggest that plaintiff was not permitted to take all four hours of the half-day
       increments she was required to track. In other words, there is no evidence that defendants only
       allowed customer service representatives, such as plaintiff, to be out of the office for one or
       two hours but still charged the representatives for four hours off; instead, the record shows that
       for business purposes, all time off was tracked in the COO Program in four-hour increments,
       a fact of which employees were informed at the beginning of their employment. We also note
       that, even under this system, plaintiff still had leave available to her and had not been denied
       any leave at the time of her termination.
¶ 45       Second, even if requiring leave to be taken or tracked in half-day increments could be said
       to constitute a denial of leave, such a denial only violates the Act if it is done because the leave
       is being used to care for a family member or under a policy that applies only to leave taken to
       care for a family member. This was not the case here. Plaintiff testified in her deposition that
       during her orientation, she was informed that one of the duties of customer service
       representatives was to record all time out of the office—whether sick leave for herself,
       vacation, or customer meetings—in the COO Program. Likewise, Santorsola testified that all
       customer service representatives were required to use the COO Program to track their time out
       of the office. In other words, all customer service representatives were required to use the COO
       Program to track all types of leave; neither plaintiff nor sick leave used to care for family
       members was singled out for different treatment. Thus, there is nothing in the record that
       suggests that plaintiff was denied the use of her sick leave to care for her mother or that such
       leave was treated any differently than any other type of leave, which is exactly the purpose of
       the Act. Rather, it appears that defendants granted plaintiff use of her sick leave to care for her
       mother on the exact same terms as it granted her any other type of leave, which complies with
       the dictates of the Act.


                                                    -9-
¶ 46       We also note that there is nothing in the Act that prohibits employers from requiring
       employees from taking leave in half-day increments or that requires employers to track leave
       on a minute-by-minute basis. As discussed above, the Act simply requires that employers
       permit employees to use their sick leave to care for family members on the same terms. Here,
       as discussed, all leave and other absences were subject to being tracked in the COO Program.
       Accordingly, the use of the COO Program did not violate the Act in any way.
¶ 47       We also disagree that plaintiff’s termination, even if done in retaliation for her complaints
       about the use of the COO Program, violated the Act. The Act prohibits the termination of an
       employee for complaining about policies only if the complained-of policy violates the Act. 820
       ILCS 191/20 (West 2018). Here, for all the reasons discussed above, defendants’ policy that
       employees take and/or track their leave in half-day increments does not violate the Act.
       Accordingly, plaintiff’s termination did not violate the clearly mandated policy of the Act, and
       the trial court did not err in concluding that defendants were entitled to summary judgment on
       plaintiff’s retaliatory judgment claim.

¶ 48                           B. Intentional Infliction of Emotional Distress
¶ 49       Plaintiff next argues that the trial court erred in concluding that defendants’ alleged conduct
       was not sufficiently extreme and outrageous to support a claim for intentional infliction of
       emotional distress. In support, plaintiff argues that Santorsola lied about plaintiff’s
       performance, created false documentation of counseling sessions that never occurred, and
       backdated documents to make it appear they were made contemporaneously with counseling
       sessions. Plaintiff argues that these actions were extreme and outrageous in light of
       Santorsola’s power over plaintiff and the lack of legitimate interest in doing so. Again, we
       disagree.
¶ 50       To sustain a claim for intentional infliction of emotional distress, a plaintiff must prove the
       following: (1) the defendant’s conduct was extreme and outrageous, (2) the defendant intended
       his conduct to cause severe emotional distress or knew that there was a high probability that
       his conduct would cause severe emotional distress, and (3) the defendant’s conduct did, in fact,
       cause severe emotional distress to the plaintiff. Schweihs v. Chase Home Finance, LLC, 2016
       IL 120041, ¶ 50. To be considered extreme and outrageous, the defendant’s conduct must go
       beyond “ ‘mere insults, indignities, threats, annoyances, petty oppressions, or other
       trivialities.’ ” McGrath v. Fahey, 126 Ill. 2d 78, 86 (1988) (quoting Restatement (Second) of
       Torts § 46 cmt. d, at 73 (1965)). Nor is it enough that the defendant acted with the intention of
       causing emotional distress, a tortious or criminal intent, or even malice. Public Finance Corp.
       v. Davis, 66 Ill. 2d 85, 90 (1976). Rather, “ ‘[l]iability has been found only where the conduct
       has been so outrageous in character, and so extreme in degree, as to go beyond all possible
       bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
       community.’ ” Milton v. Illinois Bell Telephone Co., 101 Ill. App. 3d 75, 78 (1981) (quoting
       Restatement (Second) of Torts § 46 cmt. d, at 73 (1965)).
¶ 51       In assessing the extreme and outrageous nature of the defendant’s alleged behavior, courts
       may consider a number of factors, including (1) the degree of power the defendant held over
       the plaintiff, especially where the alleged conduct includes a threat to use that power to the
       plaintiff’s detriment; (2) whether the defendant reasonably believed that the objective of his or
       her conduct was legitimate; and (3) the defendant’s knowledge that the plaintiff was
       particularly susceptible to emotional distress. McGrath, 126 Ill. 2d at 87-90. This list of factors

                                                   - 10 -
       is not exhaustive, nor is any one or all of these factors necessary to a claim of intentional
       infliction of emotional distress. Id. at 90.
¶ 52        Although the employer-employee relationship can, in some cases, aggravate the nature of
       the defendant’s conduct, such that it might be considered extreme and outrageous, that is not
       always the case. Gibson v. Chemical Card Services Corp., 157 Ill. App. 3d 211, 217 (1987).
       In fact, courts are often hesitant to find a claim for intentional infliction of emotional distress
       in employment situations because “[c]ourts are concerned that, if everyday job stresses
       resulting from discipline, personality conflicts, job transfers or even terminations could give
       rise to a cause of action for intentional infliction of emotional distress, nearly every employee
       would have a cause of action.” Graham v. Commonwealth Edison Co., 318 Ill. App. 3d 736,
       746 (2000). Accordingly, because employers must often take actions in the course of business
       that cause emotional distress, liability for a claim of intentional infliction of emotional distress
       in the employment context will only be found where the conduct is truly egregious. Ulm v.
       Memorial Medical Center, 2012 IL App (4th) 110421, ¶ 41.
¶ 53       The determination of whether a defendant’s conduct is extreme and outrageous depends
       upon the particular facts of a case and presents a question of law. Id. ¶ 39.
¶ 54        Plaintiff argues that the trial court erred in concluding that defendants’ actions were not
       extreme and outrageous. According to plaintiff, in retaliation for plaintiff’s complaining about
       how her sick leave was being tracked, Santorsola lied about plaintiff’s performance, fabricated
       documentation of counseling sessions that never occurred, and backdated a document to make
       it appear that it was a contemporaneous documentation of counseling session. Plaintiff argues
       these actions were exacerbated and rendered extreme and outrageous by the facts that
       defendants were in a position of power over plaintiff and there was no legitimate basis for
       plaintiff’s termination.
¶ 55        In support of her argument, instead of citing directly to admissible evidence, plaintiff points
       to her response to defendants’ list of disputed material facts. In their list of disputed material
       facts, defendants alleged that plaintiff was deficient in her performance, failed to follow
       company policies, and failed to follow directions. Defendants also alleged that plaintiff was
       counseled regarding the issues in her performance. In response to these allegations, consistent
       with her deposition testimony and affidavit, plaintiff either directly denied these allegations,
       qualified them in some respect, argued that the alleged deficiencies or discussions were not
       contemporaneously documented, or claimed that the alleged shortcomings occurred during the
       6-to-12-month time period Santorsola told plaintiff it would take to become comfortable in her
       position. Even crediting plaintiff’s denials and qualifications, as we must, this appears to be no
       more than a situation in which the parties dispute whether plaintiff’s performance was deficient
       and whether plaintiff’s termination was justified—a situation that nearly always arises when
       employees are terminated against their will.
¶ 56       Even taking into consideration defendants’ position of power over plaintiff, this alone does
       not elevate the circumstances surrounding plaintiff’s termination to extreme and outrageous,
       given that all employers have power over their employees. Gibson, 157 Ill. App. 3d at 217. We
       find this to be especially true where, as here, the power was not used to extort or coerce the
       plaintiff in any manner. Cf. Graham, 318 Ill. App. 3d at 747 (“Courts have found outrageous
       behavior where defendants threatened to exercise their power to coerce plaintiffs into doing
       something they would not otherwise do.”); Milton, 101 Ill. App. 3d at 80-81 (employer
       harassed employee in an attempt to coerce employee to falsify work reports). To put it simply,

                                                    - 11 -
       the termination of an employee by an employer is not extreme and outrageous just because the
       employee disputes the merits of the termination and the employer holds power over the
       employee, since an employee will almost always deny that the termination was warranted and
       an employer always holds power over an employee. Thus, because such a situation merely
       represents an everyday situation in employment relationships, it is not truly egregious. Ulm,
       2012 IL App (4th) 110421, ¶ 41.
¶ 57       Moreover, plaintiff’s contention that defendants knew Santorsola’s purpose was
       illegitimate because her actions were taken in retaliation for plaintiff complaining about the
       use of the COO Program violated her rights under the Act is without merit. As discussed above,
       the use of the COO Program to track leave did not violate the Act.
¶ 58       At most, plaintiff’s allegations that Santorsola manufactured some of the alleged
       performance deficiencies on plaintiff’s part, lied about reviewing some of those deficiencies
       with plaintiff, and did not contemporaneously document all of the discussions with plaintiff—
       even assuming they are true—simply represent ill will between Santorsola and plaintiff
       (possibly because of plaintiff’s complaints) and bad behavior by Santorsola. The alleged
       conduct does not cross the line into “extreme and outrageous,” “outside all bounds of decency,”
       or “truly egregious.” After all, given that there is no dispute that plaintiff was anything other
       than at-will employee, defendants could have fired plaintiff for no reason at all if they had so
       chosen and were under no obligation to present or document a specific cause for plaintiff’s
       termination. Santorsola’s alleged malice in firing plaintiff is not enough to support a conclusion
       that her behavior was necessarily extreme and outrageous. Public Finance Corp., 66 Ill. 2d at
       90.
¶ 59       The cases cited by plaintiff also do not convince us that the trial court erred. In Graham,
       the defendant employer, in retaliation for the plaintiff-employee’s reporting of nuclear safety
       violations, conducted a five-month-long sham investigation into allegations against the
       employee that the employer knew were false. More specifically, the employer conducted
       interviews with 100 other employees, during which the employer made false statements that
       the plaintiff employee falsified documents, planted radioactive material outside the posted
       area, and was a leader of a gang, among other outrageous statements. When the other
       employees told the employer that they had no knowledge of any such conduct by the plaintiff
       employee, the employer repeated the false statements and again asked the other employees to
       confirm their knowledge of the allegations. The Graham court found this to constitute extreme
       and outrageous behavior. Graham, 318 Ill. App. 3d at 748.
¶ 60       Similarly, in Milton, the plaintiff employee alleged that in retaliation for his refusal to
       falsify work reports, his employer gave him undesirable assignments, provided him with less
       opportunity for overtime, criticized him for complying with the company’s rules but then
       punished him for not following them, set unrealistic time estimates for his assignments,
       watched him closely and followed him on his jobs, misled customers about his abilities and
       integrity, encouraged customers to complain about him, denied plaintiff leave, refused to
       accept accurate work reports from him, and added false information to plaintiff’s work reports.
       Milton, 101 Ill. App. 3d at 77-78. The Milton court found these allegations to support a
       conclusion of extreme and outrageous conduct because the employer was leveraging its large
       corporate power in an attempt to coerce the plaintiff employee to illegally falsify reports that
       were then used to bill customers. Id. at 79-80.


                                                   - 12 -
¶ 61       We do not believe that the conduct alleged in this case even comes close to the severity of
       the conduct alleged in Graham and Milton. First of all, in Graham and Milton, the employers
       were alleged to have been retaliating against the employees for complying with safety and legal
       requirements, i.e., reporting safety violations and refusing to illegally falsify work reports.
       Here, at worst, plaintiff was terminated in response to her complaints about defendants’ method
       of tracking sick leave. Second, the conduct alleged here took place over the course of less than
       a month, starting at the beginning of June 2017, when Santorsola began her alleged campaign
       to secure the termination of plaintiff, and ending on June 26, 2017, when plaintiff was
       terminated. In contrast, the sham investigation alleged in Graham lasted five months, while
       the plaintiff in Milton alleged that he endured the alleged harassment through the entire course
       of his employment. Graham, 318 Ill. App. 3d at 748; Milton, 101 Ill. App. 3d at 77.
¶ 62       Most importantly, however, the nature of the alleged conduct in Graham and Milton was
       much more severe than the conduct alleged here. In Graham, the employer published very
       serious defamatory statements to a large number of plaintiff’s coworkers, knowing the
       statements to be false. In Milton, the employer engaged in an extended and repeated practice
       of harassment across all aspects of the plaintiff’s employment. Here, however, plaintiff simply
       claims that Santorsola fabricated some of the cited reasons for plaintiff’s termination. Notably,
       although plaintiff denies the characterization of her performance as deficient, she does not deny
       that some of the complained-of incidents occurred. Instead, she attempts to qualify some of
       them as occurring early in her employment or to minimize the severity or frequency of the
       issues. Plaintiff also claims that Santorsola lied about speaking with plaintiff about some of
       these issues, backdated documentation of conversations with plaintiff to make it appear
       contemporaneous, and did not discuss all of these issues with plaintiff until plaintiff initiated
       the conversation on the issue. Although we find it to be a poor employment practice to not
       communicate performance deficiencies with employees and document such communications,
       we do not find the failure to do so to be so extreme and outrageous that they support a claim
       of intentional infliction of emotional distress.
¶ 63       Rather, we find plaintiff’s allegations to be more analogous to those in Ulm. There, the
       plaintiff-employee alleged that, in retaliation for her refusal to continue to certify medical
       records in violation of accreditation standards, (1) her supervisor was openly hostile to her,
       (2) her supervisor discussed plaintiff’s performance with other employees and told them that
       plaintiff would likely be discharged, (3) plaintiff was given negative feedback, (4) she was not
       offered support, (5) her office was relocated, (6) her secretary was reassigned, (7) she was told
       her education was useless, (8) she was asked to do work that was previously assigned to lower-
       level employees, and (9) eventually she was discharged. Ulm, 2012 IL App (4th) 110421, ¶ 45.
       In concluding that the employer’s alleged conduct was not extreme and outrageous, the Ulm
       court stated:
                   “The prolonged and unexpected deterioration of an employment relationship is
               understandably stressful for an employee. Nevertheless, considering defendant’s role
               as plaintiff’s employer, in which defendant was called upon continuously to evaluate
               plaintiff’s performance and occasionally to make necessarily distressing employment
               decisions, we conclude defendant’s alleged conduct in this case—however
               unpleasant—did not meet the standard of ‘extreme and outrageous’ conduct. Whether
               one could describe defendant’s handling of the last several months of plaintiff’s
               employment as displeasing, no conduct alleged of defendant would provoke in an


                                                  - 13 -
               ordinary person the kind of disdainful response that defines extreme and outrageous
               conduct within the employment relationship. Accordingly, the trial court did not err in
               granting defendant summary judgment on plaintiff’s claim of intentional infliction of
               emotional distress.” Id. ¶ 46.
       As the Ulm court stated, although defendants’ alleged conduct here can aptly be described as
       unpleasant and displeasing, none of it rises to the level of extreme and outrageous. In fact, we
       find the conduct alleged in this case to be less troublesome than the cumulative conduct alleged
       in Ulm.
¶ 64       We note that plaintiff argues that Ulm is unpersuasive because, there, the plaintiff was in
       charge of bringing the defendant employer’s record-certifying processes of which she
       complained into compliance with applicable standards. Although this was a relevant
       consideration in the Ulm court’s conclusion that the plaintiff’s discharge did not violate public
       policy for purposes of her retaliatory discharge claim (id. ¶ 23), it has no relevance in assessing
       whether the defendant’s alleged harassing conduct was extreme and outrageous for purposes
       of the plaintiff’s claim for intentional infliction of emotional distress.

¶ 65                                      III. CONCLUSION
¶ 66      For the foregoing reasons, the judgment of the Circuit Court of Cook County is affirmed.

¶ 67      Affirmed.




                                                   - 14 -